Name: Commission Regulation (EC) No 271/2002 of 14 February 2002 amending, for the fourth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97
 Type: Regulation
 Subject Matter: Africa;  international security;  international affairs;  parliament;  international trade
 Date Published: nan

 Avis juridique important|32002R0271Commission Regulation (EC) No 271/2002 of 14 February 2002 amending, for the fourth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97 Official Journal L 045 , 15/02/2002 P. 0016 - 0016Commission Regulation (EC) No 271/2002of 14 February 2002amending, for the fourth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "Uniao Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97(1), as last amended by Commission Regulation (EC) No 2536/2001(2), and in particular Article 9 thereof,Whereas:(1) Article 9 of Regulation (EC) No 1705/98 empowers the Commission to amend the Annexes to the Regulation on the basis of determinations by either the competent authorities of the United Nations or the Government of Unity and National Reconciliation of Angola or in the case of Annex VIII on the basis of information and notification supplied by the Member States.(2) Annex VIII lists the names and addresses of the competent national authorities. The Government of Germany has informed the Commission of changes in the German competent authority and therefore Annex VIII should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1705/98 should be amended as follows:in Annex VIII: " Deutsche Bundesbank Wilhelm-Epstein-StraÃ e 29 - 35 D - 60431 Frankfurt/Main Tel. (49-69) 95 66-1 "shall be added to the list of competent national authorities for Germany and the Bundesausfuhramt (BAFA) should be listed as:" Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) FrankfurterstraÃ e 29 - 35 D - 65760 Eschborn Tel. (49-6196) 908-0 ".Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 215, 1.8.1998, p. 1.(2) OJ L 341, 22.12.2001, p. 70.